Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed August 29, 2022. 

Amendments
           Applicant's response and amendments, filed March 9, 2022, is acknowledged. Applicant has cancelled Claims 2, 5, 7, 9-13, 16-19, 21-22, 24-26, 29, 32-33, 36-37, and 39-42, and amended Claims 1, 3-4, 8, 28, 31, and 34-35, and added new claims, Claim 43. 

	Election/Restrictions
	 Applicant has elected the following species: 
i) the alternative genetic modification to the NK-92 cell is both CD96 and TIGIT, as recited in Claims 10 and 42; and 
ii) the alternative means by which genetic modification is produced is CRISPR/Cas, as recited in Claims 34-35.

Response to Arguments
Applicant argues that the Fc receptor, CAR, and/or IL-2 are not mutually exclusive species to the elected species of CD96 and TIGIT, as Claim 1 recites “one or more alterations”. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Independent Claim 1 requires only one alteration. Thus, all other modifications are alternative additional modifications. The alternative genetic modifications of a CAR, Fc receptor and/or IL-2 are structurally different nucleic acid molecules from the alternative additional CD96 and/or TIGIT, and thus axiomatically mutually exclusive species.
It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 
 
Claims 1, 3-4, 6, 8, 14-15, 20, 23, 27-28, 30-31, 34-35, 38, and 43 are pending.
	Claims 3, 6, 11, 14-15, and 20 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4, 8, 23, 27-28, 30-31, 34-35, 38, and 43 are under consideration. 

Priority
This application is a 371 of PCT/US2018/012624 filed on January 5, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/459,877 filed on February 16, 2017, 62/459,873 filed on February 16, 2017, and 62/443,621 filed on January 6, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

	Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on June 3, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	Claims 1, 4, 8, 23, 27-28, 30-31, 34-35, 38, and 43 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Moriarity et al (U.S. 2017/0065636; filed August 29, 2016) in view of Wagner et al (U.S. 2017/0020922; filed July 6, 2016), and Holsken et al (J. Deutsch Dermatologische Geesellschaft (JDDG) 13(1): 23-28, January 6, 2015; of record), Chang et al (U.S. 2016/0361360; filed June 10, 2016; priority to June 12, 2015) and Blake et al (Cancer Discov. 6(4): 446-459; available online January 19, 2016).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Moriarity et al is considered relevant prior art for having disclosed natural killer cells (e.g. claim 4) genetically modified to inhibit or reduce expression of an immune checkpoint gene ([0049, 51]; Example 4), e.g. CD96 ([0051]; Table 9, pg 65; claim 11), e.g. as a disrupted gene [0290]. 
Moriarity et al also disclosed an embodiment of the immune checkpoint gene that may be disrupted to be TIGIT gene ([0051]; Table 9, pg 64; claim 11).
Moriarity et al disclosed wherein the step of genetically modifying the expression of the immune checkpoint target gene(s) comprises modifying the each of the one or more immune checkpoint target genes with a CRIPSR/Cas system [0423].

Moriarity et al do not disclose the NK cells to be NK-92 cells. 
However, prior to the effective filing date of the instantly claimed invention, Wagner et al is considered relevant prior art for having disclosed immune cells, including NK-92 cells [0016], in which at least one immune checkpoint gene is edited using the CRISPR/Cas system [0022-24].
Holsken et al is considered relevant prior art for having taught that emerging fields of NK cell therapy includes the inhibition of negative regulators of NK cell function, e.g. CD96 (pg 26, col. 2), whereby the NK cell line, NK-92, was previously recognized to be used in order to standardize treatment protocols, said NK-92 cell line being easily expanded in vitro under good manufacturing practice conditions, and already evaluated in phase I clinical studies (pg 26, col. 1). 

While Moriarity et al disclosed that combinations of immune checkpoint genes may be disrupted in the host lymphocyte (e.g. [0051], “at least one endogenous immunological checkpoint gene…is disrupted…”; “any combination thereof”), and demonstrated disruption of a first combination of target genes ([0020], “CRISPR can be multiplexed with at least two guide RNAs” directed to different target genes [0078]), Moriarity et al do not disclose a specific combination that inhibits expression of CD96 and TIGIT in NK cells. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 43, Chang et al is considered relevant prior art for having disclosed genetically modified NK cells, e.g. CAR-NK cells, and methods of using said cells to treat cancer (Abstract), wherein said NK cells may be NK-92 or -YTS ([0007], claim 37), whereby those of ordinary skill in the art previously recognized that NK-YTS cells naturally do not express their endogenous CD96 and TIGIT. 
Blake et al is considered relevant prior art for having taught that blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells (Abstract; Figure 3), and thus demonstrating that targeting CD96 and TIGIT to be an effective combination to enhance protection against experimental and spontaneous tumors (pg 451, col. 2). The experimental data “strongly warrants further investigation into co-blockade of these receptors” (pg 455, col. 2).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cell biology, cancer cell biology, immunology, and genetics. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first natural killer (NK) cell comprising reduced or inhibited CD96 expression, as disclosed by Moriarity et al, with a second NK cell, to wit, NK-92 cells, as taught by Wagner et al and/or Holsken et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first natural killer (NK) cell comprising reduced or inhibited CD96 expression with a second NK cell, to wit, NK-92 cells, because Wagner et al disclosed that NK-92 cells are an embodiment in which an immune checkpoint gene may be inactivated using the CRISPR/Cas system [0016, 22, 24]  and Holsken et al taught that emerging fields of NK cell therapy includes the inhibition of negative regulators of NK cell function, e.g. CD96 (pg 26, col. 2), whereby the NK cell line, NK-92, was previously recognized to be used in order to standardize treatment protocols, said NK-92 cell line being easily expanded in vitro under good manufacturing practice conditions, and already evaluated in phase I clinical studies (pg 26, col. 1). 
Prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized, and had successfully reduced to practice, the scientific and technical concepts, that the CRISPR/Cas system can predictably and successfully edit the genome of NK-92 cells. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine genomic inactivation of both CD96 and TIGIT in NK cells, including NK-92 cells, with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. NK–YTS were previously recognized to naturally do not express their endogenous CD96 and TIGIT. An artisan would have been motivated to combine genomic inactivation of both CD96 and TIGIT in NK cells, including NK-92 cells, because: 
i) Moriarity et al disclosed that combinations of immune checkpoint genes may be disrupted in the host lymphocyte (e.g. [0051], “at least one endogenous immunological checkpoint gene…is disrupted…”; “any combination thereof”); 
ii) NK-92 or –YTS (naturally do not express their endogenous CD96 and TIGIT) were previously recognized to both be useful alternative cells for immunotherapy in methods of treating, e.g. cancer (Chang et al); and 
iii) blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells, and thus targeting TIGIT and CD96 in combination could be exploited as a therapeutic strategy, as combinatorial immunotherapy strategies targeting TIGIT and/or CD96 will have improved antitumor responses (Blake et al). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 4, Moriarity et al disclosed wherein a CD96 gene is genetically altered to inhibit expression of CD96 ([0290], “disrupted gene”), produced by knocking down or knocking out CD96 expression in the cell [0304]. 
With respect to Claim 8, Moriarity et al disclosed wherein a TIGIT gene is genetically altered to inhibit expression of TIGIT ([0290], “disrupted gene”), produced by knocking down or knocking out TIGIT expression in the cell [0304]. 
With respect to Claim 23, Moriarity et al disclosed a composition comprising a plurality of modified NK cells (e.g. [0367], “a population of cells”; [0490], Cas9, gRNA, “good transfection efficiency in bulk population”).
Wagner et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified lymphocytes (e.g. [0013], “a cellular population”).
With respect to Claim 30, Moriarity et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified NK cells (e.g. [0367], “a population of cells can be introduced to a subject”; Abstract).
Wagner et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified lymphocytes (e.g. [0013], “a cellular population”).
With respect to Claims 2 and 4, Moriarity et al disclosed wherein a CD96 gene is genetically altered to inhibit expression of CD96 ([0290], “disrupted gene”), produced by knocking down or knocking out CD96 expression in the cell [0304]. 
With respect to Claims 6, 8, and 12, Moriarity et al disclosed wherein a TIGIT gene is genetically altered to inhibit expression of TIGIT ([0290], “disrupted gene”), produced by knocking down or knocking out TIGIT expression in the cell [0304]. 
Blake et al taught the NK cells comprised a genomic knockout of TIGIT (e.g. pg 455, col. 2).
With respect to Claim 23, Moriarity et al disclosed a composition comprising a plurality of modified NK cells (e.g. [0367], “a population of cells”; [0490], Cas9, gRNA, “good transfection efficiency in bulk population”).
Wagner et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified lymphocytes (e.g. [0013], “a cellular population”).
Chang et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified NK cells (e.g. [0240-241], “CAR-NK Therapy”; Example 22).
With respect to Claim 30, Moriarity et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified NK cells (e.g. [0367], “a population of cells can be introduced to a subject”; Abstract).
Wagner et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified lymphocytes (e.g. [0013], “a cellular population”).
Chang et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified NK cells (e.g. [0240-241], “CAR-NK Therapy”).
With respect to Claim 31, Moriarity et al disclosed a method for producing a natural killer (NK) cell [0420-421] that expresses decreased levels of one or more target genes relative to a control NK-92 cell, the method comprising the steps of: 
genetically modifying the expression of the one or more target genes in the NK cell, 
wherein the one or more target genes is CD96 or TIGIT [0291].
With respect to Claim 34, Moriarity et al disclosed wherein the step of genetically modifying the expression of the target gene(s) comprises modifying the each of the one or more target genes with a CRIPSR/Cas system [0423].
Wagner et al disclosed wherein the step of genetically modifying the expression of the target gene(s) comprises modifying the each of the one or more target genes with a CRIPSR/Cas system [0024].
With respect to Claim 35, Moriarity et al disclosed wherein genetically modifying the expression of the target gene(s) comprises:
i) introducing a clustered regularly interspaced short palindromic repeat-associated (Cas) protein into the target T cell; and
ii) introducing one or more ribonucleic acids in the target T cell to be modified, 
wherein the ribonucleic acids direct the Cas protein to hybridize to a target motif of the sequence of the each of the one or more target genes, and wherein the target motif is cleaved, as exemplified using the CRISPR/Cas system [0123, 173, 490].
Wagner et al disclosed wherein genetically modifying the expression of the target gene(s) comprises:
i) introducing a clustered regularly interspaced short palindromic repeat-associated (Cas) protein into the target T cell; and
ii) introducing one or more ribonucleic acids in the target T cell to be modified, 
wherein the ribonucleic acids direct the Cas protein to hybridize to a target motif of the sequence of the each of the one or more target genes, and wherein the target motif is cleaved, as exemplified using the CRISPR/Cas system [0024].
With respect to Claim 38, Moriarity et al disclosed wherein the Cas protein is Cas9 [0040].
Wagner et al disclosed wherein the Cas protein is Cas9 [0024].
With respect to Claim 27, Moriarity et al disclosed a method of treating cancer in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising modified lymphocytes comprising one or more alterations that inhibit expression of one or more target genes, wherein the one or more target genes is CD96 or TIGIT, thereby treating the cancer (e.g. [0014], “administering to a subject…engineered cell….”; [0044], “…to treat cancer…”).
Wagner et al disclosed a method of treating cancer in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising the modified lymphocytes [0026].
Chang et al disclosed a kit for treating cancer, wherein the kit comprises a composition comprising a plurality of modified NK cells (e.g. [0240-241], “CAR-NK Therapy”).
With respect to Claim 28, Chang et al disclosed the CAR-T or CAR-NK immunotherapy to treat cancer may further comprise administering an antibody (e.g. [0024], Example 21).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the claims are not directed to a CRISPR/Cas9 system. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 1 is generic to the genetic alteration, which includes a knockout condition (Claim 4), as achieved using the CRISPR/Cas system (Claim 34), more specifically a CRISPR/Cas9 system (Claim 38).

Applicant iterates prior argument of no reasonable expectation of success. See Advisory Action mailed August 5, 2022.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner has already rebutted the argument(s). Applicant fails to articulate what element of the CRISPR/Cas9 technology is not enabled by those of ordinary skill in the art as of the effective filing date of the instant invention.

Applicant argues that one of skill would not expect disclosures related to NK cells to necessarily apply to NK-92 cells. This is because NK-92 cells are significantly different from endogenous NK cells
Applicant’s argument(s) has been fully considered, but is not persuasive. Chang et al disclosed genetically modified NK cells, e.g. CAR-NK cells, and methods of using said cells to treat cancer (Abstract), wherein said NK cells may be NK-92 or -YTS ([0007], claim 37), whereby those of ordinary skill in the art previously recognized that NK-YTS cells naturally do not express their endogenous CD96 and TIGIT. Thus, it is considered that those of ordinary skill in the art would, in fact, reasonably expect disclosures related to NK cells to necessarily apply and/or relate to NK-92 cells.

Applicant argues that one of skill in fact could not have predicted synergistic effects on human NK cytotoxicity when expression of both CD96 and TIGIT are inhibited in the same NK-92 cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to evidence where any such synergistic effect is demonstrated for NK-92 cells comprising generically recited genetic alterations that inhibit CD96 and TIGIT expression in either the Figures or Specification. For example, Figure 5 shows essentially equivalent cell killing.
Furthermore, in response to applicant's argument of asserted synergistic effects on human NK cytotoxicity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to combine genomic inactivation of both CD96 and TIGIT in NK cells, including NK-92 cells, with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. NK–YTS were previously recognized to naturally do not express their endogenous CD96 and TIGIT. An artisan would have been motivated to combine genomic inactivation of both CD96 and TIGIT in NK cells, including NK-92 cells, because: 
i) Moriarity et al disclosed that combinations of immune checkpoint genes may be disrupted in the host lymphocyte (e.g. [0051], “at least one endogenous immunological checkpoint gene…is disrupted…”; “any combination thereof”); 
ii) NK-92 or –YTS (naturally do not express their endogenous CD96 and TIGIT) were previously recognized to both be useful alternative cells for immunotherapy in methods of treating, e.g. cancer (Chang et al); and 
iii) blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells, and thus targeting TIGIT and CD96 in combination could be exploited as a therapeutic strategy, as combinatorial immunotherapy strategies targeting TIGIT and/or CD96 will have improved antitumor responses (Blake et al). 
Blake et al demonstrated significantly greater (syn. synergistic) tumor cell killing when CD96 activity is blocked (anti-CD96 antibody) in combination with TIGIT inactivation (TIGIT knockout), as compared to anti-CD96 antibody alone or TIGIT inactivation alone (Figure 3).

Applicant argues that CD96 knockout NK-92 cells had a 10-15% higher cytotoxic activity towards MC-7 or SKBR-3 cells compared to parental NK-92 cells. The double CD96/TIGIT knockout cells had a higher cytotoxicity potential than that of the CD96 knockout cells alone.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, independent claims are not commensurate in scope to Applicant’s secondary considerations because such data was achieved using the CRISPR/Cas9 gene editing system to knockout the CD96 and TIGIT genes; whereas, independent claims are broader in scope to the genomic knockout condition created by the CRISPR/Cas9 gene editing system, as evidenced by presently withdrawn Claims 3 and 6, for example. 
As a second matter, Applicant’s asserted secondary considerations are directed to Claims 27 and 30, a method of use of the genetically modified NK-92 cells. However, such is not sufficient to overcome prima facie obviousness for methods making the genetically modified NK-92 cells (claims 31, 34-35, and 38), nor the prima facie obviousness for the cells themselves (claims 1, 4, 8, 23, and 30).
As a third matter, those of ordinary skill in the art previously recognized that NK–YTS (naturally do not express their endogenous CD96 and TIGIT) to be useful alternative cells for immunotherapy in methods of treating, e.g. cancer (Chang et al), and blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells, and thus targeting TIGIT and CD96 in combination could be exploited as a therapeutic strategy, as combinatorial immunotherapy strategies targeting TIGIT and/or CD96 will have improved antitumor responses (Blake et al). 

Applicant argues that Blake details that expression patterns of CD96 and TIGIT not only involves multiple types of immune cells, but also differs in mouse vs. human. The complexity emphasized by Blake is indicative that one of skill in fact could not have predicted synergistic effects on human NK cytotoxicity when expression of both CD96 and TIGIT are inhibited in the same NK-92 cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moriarity et al disclosed natural killer cells (e.g. claim 4) genetically modified to inhibit or reduce expression of an immune checkpoint gene ([0049, 51]; Example 4), e.g. CD96 ([0051]; Table 9, pg 65; claim 11), e.g. as a disrupted gene [0290], or TIGIT gene ([0051]; Table 9, pg 64; claim 11).
Chang et al disclosed genetically modified NK cells, e.g. CAR-NK cells, and methods of using said cells to treat cancer (Abstract), wherein said NK cells may be NK-92 or -YTS ([0007], claim 37), whereby those of ordinary skill in the art previously recognized that NK-YTS cells naturally do not express their endogenous CD96 and TIGIT. 
Blake et al taught that blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells (Abstract; Figure 3), and thus demonstrating that targeting CD96 and TIGIT to be an effective combination to enhance protection against experimental and spontaneous tumors (pg 451, col. 2). The experimental data “strongly warrants further investigation into co-blockade of these receptors” (pg 455, col. 2).
Thus, despite Applicant’s concern over the asserted biological complexity, those of ordinary skill in the art previously recognized that CD96 or TIGIT may be inactivated in NK cells individually, that blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells, and that co-blockade of CD96 and TIGIT on NK cells was “strongly” suggested.

Applicant argues that Blake II (2016; of record in IDS filed September 19, 2019) notes that current data from preclinical cancer models indicate an inhibitory function for CD96
on NK cells, but states that "whether the same function exists on mouse T cells and human NK
or T cells remains to be elucidated"). Blake II thus emphasizes that the function of CD96 and TIGIT in human immune cells has not been determined.
Applicant’s argument(s) has been fully considered, but is not persuasive. Despite Applicant’s concern over the asserted biological complexity, as apparently indicated by Blake II, those of ordinary skill in the art previously recognized that CD96 or TIGIT may be inactivated in NK cells individually, that blocking CD96 on TIGIT-deficient NK cells significantly improved antitumor responses as compared to blocking CD96 on TIGIT-positive NK cells, and that co-blockade of CD96 and TIGIT on NK cells was “strongly” suggested. Even Blake II taught that targeting TIGIT and CD96 in combination could be exploited as a therapeutic strategy, e.g. blocking CD96 on TIGIT-deficient lymphocytes, as combinatorial immunotherapy strategies targeting TIGIT and/or CD96 will have improved antitumor responses (pg 5186, col. 1). 

Applicant argues that Blake et al indiscriminantly blocked CD96 with an antibody, not via gene-knockout. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moriarity et al disclosed natural killer cells (e.g. claim 4) genetically modified to inhibit or reduce expression of an immune checkpoint gene ([0049, 51]; Example 4), e.g. CD96 ([0051]; Table 9, pg 65; claim 11), e.g. as a disrupted gene [0290].
Chang et al disclosed genetically modified NK cells, e.g. CAR-NK cells, and methods of using said cells to treat cancer (Abstract), wherein said NK cells may be NK-92 or -YTS ([0007], claim 37), whereby those of ordinary skill in the art previously recognized that NK-YTS cells naturally do not express their endogenous CD96 and TIGIT. 

Citation of Relevant Prior Art
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Stanietsky et al (Eur. J. Immunol. 43: 2138-2150, 2013) is considered relevant prior art for having taught that the human NK cell line YTS (NK-YTS) is naturally deficient in the expression of CD96 and TIGIT (pg 2141, col. 1, “human NK cell line YTS, which do not express TIGIT and CD96 endogenously”). 

	Salzer et al (Nature Immunology 17(12): 1352-1360; available online October 24, 2016) is considered relevant prior art for evidencing that those of ordinary skill in the art previously recognized the scientific and technical concepts that the CRISPR/Cas system can predictably and successfully edit the genome of NK-92 cells (pg 1356, col. 1,”in CRISPR/Cas9-edited NK-92 cell lines”). 

Blake et al (Clin. Cancer Res. 22(21): 5183-5188; available online September 12, 2016; of record in IDS) is considered relevant prior art for having taught targeting [to block/inhibit] CD96 and/or TIGIT (Figure 1C), whereby evidence exists that targeting TIGIT and CD96 in combination could be exploited as a therapeutic strategy, e.g. blocking CD96 on TIGIT-deficient lymphocytes, as combinatorial immunotherapy strategies targeting TIGIT and/or CD96 will have improved antitumor responses (pg 5186, col. 1). 

	Michen et al (Critical Reviews in Immunology 36(4): 329-347, 2016 (month unavailable)) is considered relevant prior art for having suggested “combinatorial blockade of TIGIT and CD96 has a rationale to increase antitumor functions of T cells and NK cells” (pg 338, col. 1). 

Sutlu et al (U.S. 2019/0365812; priority to January 4, 2017) is considered relevant prior art for having disclosed genetically modified NK cells, and methods of using said cells in treatment of cancer (Abstract), wherein the genetically modified NK cell is a primary human NK cell, a NK-92 cell or a YTS cell (e.g. claim 2), whereby those of ordinary skill in the art previously recognized that YTS cells naturally do not express their endogenous CD96 and TIGIT. 

Conclusion 
3. 	No claims are allowed. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633